OPINION — AG — ** COUNTY OFFICERS — ABSENCE ** QUESTION(1): CAN AN ELECTED COUNTY OFFICIAL BE REMOVED FROM OFFICE DUE TO ABSENCE FROM WORK FOR AN EXTENDED PERIOD OF TIME WHEN HIS ABSENCE IS CAUSE BY ILLNESS ? (SICKNESS) — THE AG WILL NOT ANSWER THIS QUESTION., QUESTION(2): MUST THE COUNTY COMMISSIONERS CONTINUE TO PAY THE SALARY OF SAID ELECTED COUNTY OFFICIAL ? — AFFIRMATIVE (REMOVAL OF THE OFFICERS, NEGLECT OF DUTY, PERFORMANCE) CITE: 19 O.S. 179.7 [19-179.7], 22 O.S. 1181 [22-1181] ARTICLE II, SECTION 11 (JAMES P. GARRETT)